Title: From James Madison to John Brennan, 26 September 1825
From: Madison, James
To: Brennan, John


        
          Dr. Sir
          Sepr. 26. 1825
        
        I have recd. yr. letter of the 16th. inst: from which I find that I have but imperfectly corrected the errors relating to the late Bishop Madison into wch. have been led by the Author or translator of the work you are preparing for the press. The Bishop had no son who was ever a member either of Congress or of the Legislature of Virga. He had not indeed at the period referred to been married more thn. 8 or 9 years, nor reached himself the age of more than 35. 6. or 7. It is true that an act was passed by the Virga. Legislature such as you quote, on the subject of slaves, being one of many composing a “Revised Code” digested & reported by Mr. Jefferson Mr. Wythe & Mr. Pendleton and that I bore a part in the discussion of it. But I have no recollection that a proposition was made by any member for a general emancipation of slaves.
      